Citation Nr: 0618085	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  04-41 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to post-traumatic stress disorder 
(PTSD).  

2.  Entitlement to service connection for a heart condition, 
claimed as secondary to PTSD.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The veteran served on active duty from February 1943 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Atlanta, GA, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran service 
connection for hypertension and a heart condition, both 
claimed as secondary to post-traumatic stress disorder 
(PTSD).  The veteran responded by filing a February 2004 
Notice of Disagreement, initiating an appeal of this 
determination.  These issues were subsequently perfected for 
appeal to the Board.  

In a November 2005 ruling, the Board granted the veteran's 
motion to advance his appeal on the Board's docket.  Also in 
November 2005, these issues were remanded by the Board for 
additional development.  

In April 2006, the Board forwarded the case to a Veterans 
Health Administration (VHA) medical expert for an advisory 
opinion.  The requested opinion was received at the Board in 
May 2006.  The VHA report was forwarded to The American 
Legion, who has served as the veteran's representative in 
this appeal.  The American Legion presented additional 
argument in June 2006.  The case is now ready for appellate 
review.  


FINDINGS OF FACT

1.  Competent evidence of the onset of hypertension during 
military service or within a year thereafter has not been 
presented.  

2.  Competent evidence that the veteran's hypertension is 
either caused or aggravated by his service-connected PTSD has 
not been presented.  

3.  Competent evidence of the onset of a heart condition 
during military service or within a year thereafter has not 
been presented.  

4.  Competent evidence of a current heart condition has not 
been presented.  


CONCLUSIONS OF LAW

1.  Hypertension is not due to service-connected PTSD or 
incurred in or aggravated by active military service, nor may 
it be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 
(2005).

2.  A heart condition is not due to service-connected PTSD or 
incurred in or aggravated by active military service, nor may 
it be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board finds that any defect with respect to the notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has been informed of the 
evidence needed to show his entitlement to VA benefits via 
April 2003, October 2003, and December 2005 letters, an 
August 2003 rating decision and subsequent rating decisions, 
the statement of the case (SOC), the supplemental statements 
of the case (SSOCs), and the November 2005 Board remand.  In 
addition, the RO letters, the SOC, and SSOCs provided the 
veteran with specific information relevant to the VA's duty 
to notify.  Thus, no further notices are required.  See 
Quartuccio, supra.   

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  In this case, all identified 
and available evidence has been obtained, including all 
relevant treatment records and examination reports.  Thus, 
the Board finds that no additional evidence, which may aid 
the veteran's claim or might be pertinent to the bases of the 
claim, has been submitted, identified or remains outstanding, 
and the duty to assist requirement has been satisfied.  See 
Quartuccio, supra.

Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to the 
claim addressed in this decision.    By the informational 
letter, the rating decisions, the SOC, the Board remand, and 
the SSOCs, VA satisfied the fourth element of the notice 
requirements.  Therefore, to decide the appeal regarding the 
veteran's claim discussed herein would not be prejudicial 
error to the claimant.  See VAOPGCPREC 7-2004.

As previously indicated, in Pelegrini, supra, the U.S. Court 
of Appeals for Veterans Claims (Court) held, in part, that 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this respect, the April 2003 RO letter properly 
notified the appellant of the evidence required to 
substantiate his claims for VA benefits.  In addition, the 
reasons and bases of the August 2003 rating decision, the 
SOC, the November 2005 Board remand, and the subsequent SSOCs 
specifically explained to the appellant what the evidence 
must show in order to establish service connection for the 
claimed disabilities.  Furthermore, although it is unclear 
from the record whether the appellant was explicitly asked to 
provide "any evidence in [his] possession that pertains" to 
his claim, the Board finds that he has been notified of the 
need to provide such evidence.  See 38 C.F.R. §  
3.159(b)(1).  The AOJ's April 2003 letter informed him that 
additional information or evidence was needed to support his 
claims, and asked him to send the information or evidence to 
the AOJ.  In addition, the SOC and subsequent SSOCs contained 
the complete text of 38 C.F.R. § 3.159(b)(1), which includes 
such notice.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claims for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

The veteran seeks service connection for hypertension and a 
heart condition, both claimed as secondary to his service-
connected PTSD.  Service connection may be awarded for a 
current disability arising from a disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2005).  Service 
connection may also be awarded for certain disabilities, such 
as a cardiovascular disorder, which manifest to a compensable 
degree within a statutorily-prescribed period of time.  
38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).  Finally, service connection may be awarded for 
any disability which is due to or the result of, or is 
otherwise aggravated by, a service-connected disability.  
38 C.F.R. § 3.310 (2005); Allen v. Brown, 7 Vet. App. 439 
(1995).  As with any claim, when there is an approximate 
balance of positive and negative evidence regarding any 
matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).  

I. Service connection - Hypertension

As a preliminary matter, the Board notes that the veteran's 
medical records are negative for any diagnosis of or 
treatment for hypertension during military service or within 
a year thereafter.  Additionally, the veteran does not 
contend his hypertension was diagnosed at that time.  
Therefore, service connection for hypertension on a direct or 
presumptive basis is not warranted.  38 U.S.C.A. §§ 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2005).  

Rather, the veteran's sole contention is that his 
hypertension and related cardiovascular disabilities either 
result from, or are aggravated by, his service-connected 
PTSD.  Because the medical evidence of record confirms a 
diagnosis of hypertension dating to at least the 1980's, a 
current diagnosis of hypertension is conceded by the Board.  
The pending question then becomes whether this disability was 
either the result of or is aggravated by the veteran's PTSD.  

In December 2005, the veteran was afforded a medical 
examination conducted by a VA physician to determine whether 
any etiological link existed between his hypertension and 
PTSD.  His medical records were reviewed in conjunction with 
this examination.  Onset of a nervous disorder dated to 1943-
44, following extensive combat exposure during World War II.  
Onset of his hypertension dated to the 1960's, according to 
the medical record, approximately 20 years after military 
service and his development of a nervous disorder.  He 
continued to take medication for his hypertension.  However, 
no history of any other coronary disability, to include 
coronary artery disease or a myocardial infarction, was 
noted.  He was positive for a venous insufficiency in the 
lower extremities, for which he wore compression stockings.  
Prior tobacco use was also noted.  The final assessment was 
of PTSD and a possible irregular heartbeat.  After examining 
the veteran, reviewing his medical history, and examining 
clinical test results, the examiner stated the veteran's PTSD 
"was less likely than not to have caused his hypertension."  
While an association between "psychosocial stress, anger, 
and mental health disorders" and cardiovascular disorders 
was noted, "a cause and effect (etiological) relationship 
between high blood pressure and post-traumatic stress 
disorder has not been elucidated."  The examiner 
acknowledged however "it is possible" the veteran's PTSD 
"may have played a partial role and has affected the 
management and control of his blood pressure." 

A second VA physician, specializing in internal medicine, 
also reviewed the claims file and examined the veteran in 
December 2005.  She noted that "no studies have shown a 
causal link between hypertension and PTSD"; therefore, it 
was impossible to determine the extent, if any, that the 
veteran's PTSD affected his hypertension.  

As previously noted, the claims file was sent to a VA 
cardiologist for review and comment in May 2006.  The 
physician reviewed the veteran's claims file as well as the 
medical literature discussing any relationship between 
psychological factors and cardiovascular disorders.  While 
several studies suggested stress, anger, hostility, and 
related feelings could result in acute increases in blood 
pressure, it could not be determined these factors resulted 
in the development of chronic hypertension.  The examiner 
concluded "there appears to be no strong quality data to 
indicate a definitive relationship (or lack of relationship) 
between symptoms of PTSD and the clinical evolution of 
systemic hypertension."  Therefore, it was "less likely 
than not [ . . .] that any current cardiovascular disability, 
to include hypertension, is due to, aggravated by, or is 
otherwise etiologically related to the veteran's service-
connected PTSD."  

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence to be against the veteran's 
service connection claim for hypertension claimed as 
secondary to PTSD.  The competent evidence of record does not 
indicate the veteran's hypertension results from or is 
aggravated by his PTSD.  

Several VA medical opinions have been obtained regarding a 
causal relationship between the veteran's hypertension and 
his PTSD.  "It is the responsibility of the BVA . . . to 
assess the credibility and weight to be given to evidence."  
Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  With regard to 
the weight to assign to medical opinions, the Court has held 
that "[t]he probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches . 
. . As is true with any piece of evidence, the credibility 
and weight to be attached to these opinions [are] within the 
province of the [BVA as] adjudicators . . ." Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  

In the present case, the December 2005 and May 2006 opinion 
statements essentially concur that the veteran's hypertension 
is ultimately neither caused nor aggravated by his PTSD.  The 
opinions all agreed that while an association between 
hypertension and PTSD was possible, it did not rise to the 
level of a causal relationship.  Likewise, the preponderance 
of the evidence indicated the veteran's PTSD did not 
aggravate his hypertension.  Each opinion concluded it was 
less likely than not the veteran's PTSD caused or aggravated 
his hypertension.  As he has not otherwise presented medical 
evidence indicating his PTSD either causes or aggravates his 
hypertension, service connection for hypertension must be 
denied.  As the veteran is not himself a medical expert, his 
personal testimony regarding matters of medical diagnosis 
and/or etiology are not binding on the Board.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Under these circumstances, the Board concludes that service 
connection for hypertension must be denied.  As a 
preponderance of the evidence is against the grant of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

II. Service connection - Heart condition

As a preliminary matter, the Board notes that the veteran's 
medical records are negative for any diagnosis of or 
treatment for a heart condition during military service or 
within a year thereafter.  Additionally, the veteran does not 
contend as such.  Therefore, service connection for a heart 
condition on a direct or presumptive basis is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2005).  

Rather, the veteran contends only that he has a current heart 
condition which results from his service-connected PTSD.  
However, review of the evidence of record fails to disclose a 
current heart disorder, other than hypertension, already 
discussed above.  The veteran's VA medical center outpatient 
treatment records consistently describe his heart as within 
normal limits, albeit with occasional skipped beats.  His 
sinus rhythms have been normal, without evidence of murmur.  
On VA examination in December 2005, a negative history of 
coronary artery disease or myocardial infarction was noted, 
and no heart disorder was diagnosed at that time.  Likewise, 
the May 2006 review of the record by a VA physician failed to 
reflect a diagnosis of a heart disorder other than 
hypertension.  

After review of the record, the Board finds the preponderance 
of the evidence to be against the award of service connection 
for a heart condition, as no such current disability has been 
revealed by the record.  Neither the VA treatment records or 
examinations reflect any current heart condition.  Central to 
any claim for service connection is a current diagnosis of 
the claimed disability.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  In the present case, while the veteran 
has received both VA medical treatment and VA medical 
examinations subsequent to service, these records are all 
negative for a current diagnosis of any disability of the 
heart.  In the absence of a current diagnosis of any such 
disability, service connection for a heart condition must be 
denied.  

The veteran has himself alleged that he has a current 
diagnosis of a heart condition resulting from his PTSD.  
However, as a layperson, his statements regarding matters of 
medical etiology and diagnosis are not binding on the Board.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In conclusion, the preponderance of the evidence is against 
the veteran's service connection claim for a heart condition, 
as a current diagnosis of a heart disorder has not been 
demonstrated.  As a preponderance of the evidence is against 
the award of service connection, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).




ORDER

Service connection for hypertension, claimed as secondary to 
PTSD, is denied.  

Service connection for a heart condition, claimed as 
secondary to PTSD, is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


